Citation Nr: 1224967	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  10-07 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of a left orbital fracture.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

David Traskey, Counsel

INTRODUCTION

The Veteran had active service from October 1976 to October 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The appeal was remanded for additional development of the record in April 2011.  It has now been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran's residuals of a left orbital fracture are predominantly manifested by redness, tenderness, and pain, as well as corrected distant vision of 20/25, 20/30, and 20/40.  

2.  The Veteran's residuals of a left orbital fracture have not resulted in visual field loss, impairment of muscle function, rest-requirements, or episodic incapacity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of a left orbital fracture are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6009, 6079 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
 
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In October 2008, prior to the initial decision on the claim by the RO, the Veteran was provided notice of the information and evidence needed to substantiate his request for an increased rating for residuals of a left orbital fracture.  Specifically, the Veteran was advised to submit evidence showing this service-connected disability increased in severity or got worse.  The Veteran was encouraged to submit doctor's records, medical diagnoses, and medical opinions.  The Veteran was also notified of VA's duties and his responsibilities for identifying and obtaining evidence pertinent to his claim.

The Veteran was further advised at that time of the information and evidence needed to establish a disability rating and effective date for the disability on appeal.  In particular, the Veteran was encouraged to submit evidence showing the nature and severity of his condition, the severity and duration of the symptoms, and the impact of the condition and/or symptoms on his employment.  Specifically, the Veteran was encouraged to submit information showing ongoing VA treatment, recent Social Security Administration decisions, and statements from employers about job performance, lost time, or other evidence showing how the disability affected his ability to work.  The Veteran was also notified that he could submit lay statements from individuals who witnessed how the disability affected him.  The Veteran was further notified to provide any information or evidence not previously of record that pertained to the Veteran's level of disability or when it began.

The Veteran received additional notice of the rating criteria by way of the February 2010 statement of the case.  The Veteran's claim was readjudicated following this notice.  See March 2012 supplemental statement of the case.  The Board further finds that a reasonable person could be expected to understand what information and evidence was required to substantiate an increased rating claim for residuals of a left orbital fracture.  The information provided allowed the Veteran to effectively participate in the appeal process.  The Veteran was also afforded the opportunity to testify before the Board in support of his claim, but declined this opportunity.  The Veteran had representation throughout the duration of the appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.").  In sum, the Board finds that any deficiency in the notice to the Veteran or the timing of the notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was also afforded VA examinations in conjunction with his increased rating claim for residuals of a left orbital fracture.  These examinations evaluated the Veteran's disability in conjunction with his prior history and described it in sufficient detail so the Board's evaluation of it was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran's claim was previously before the Board in April 2011 and remanded at that time for additional evidentiary development, to include obtaining outstanding records and affording the Veteran a VA examination.  The requested development was completed as directed and the Veteran's claim is before the Board for final appellate consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   
  
Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty to assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

Factual Background and Analysis

By way of history, service connection for residuals of a left orbital fracture was granted in a rating decision dated May 2005.  The RO evaluated the Veteran's left eye disability as non-compensably disabling under 38 C.F.R. § 4.84a, Diagnostic Codes 6009-6090, effective April 27, 1999.  The hyphenated code was intended to show that the Veteran's left eye disability had symptoms of an unhealed eye injury (Diagnostic Code 6009) and diplopia (Diagnostic Code 6090).  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.

The Veteran sought an increased rating for his service-connected left eye disability in July 2007.  The RO continued the Veteran's non-compensable rating under Diagnostic Codes 6009-6090.  See February 2008 rating decision.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  The Veteran again sought an increased rating for his service-connected left eye disability in September 2008.  The RO continued the Veteran's non-compensable rating in the December 2008 rating decision currently on appeal.  Notably, however, the RO evaluated the Veteran's left eye disability under Diagnostic Codes 6009 (unhealed eye injury) and 6079 (impairment of central visual acuity).  

According to the RO, evaluation under Diagnostic Code 6079 was more appropriate, particularly where, as here, there was no evidence of diplopia.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  Following the submission of additional evidence, the RO increased the Veteran's disability rating for residuals of a left orbital fracture to 10 percent under Diagnostic Codes 6009-6079, effective September 18, 2008.  See March 2012 rating decision.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

The VA Rating Schedule for evaluating eye disabilities was amended during the pendency of this appeal.  See 73 Fed. Reg. 66543 (Nov. 10, 2008).  However, the amended criteria apply to claims filed on or after December 10, 2008.  As the Veteran's claim in the current case was filed before that date, the amended criteria are not applicable.  

According to 38 C.F. R. § 4.84a, Diagnostic Code 6009, an unhealed injury of the eye, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6000-6009 (2008).

In rating disabilities involving visual acuity, the indices found at 38 C.F.R. § 4.84a, Table V (Ratings for Central Visual Acuity Impairment) are to be used.  38 C.F.R. § 4.83a (2008).  Visual acuity is rated based on best distant vision obtainable after correction by eyeglasses.  38 C.F.R. § 4.75 (2008).  The rating criteria begin with evaluating visual acuity where the vision in each eye is 20/40.  In that case, a non-compensable disability evaluation is warranted under 38 C.F.R. § 4.84a, Diagnostic Code 6079.  A 20 percent rating would be for consideration if there was vision of 20/70 in one eye and 20/50 in the other (Diagnostic Code 6078), vision of 20/100 in one eye and 20/50 in the other (Diagnostic Code 6078), vision of 20/200 in one eye and 20/40 in the other (Diagnostic Code 6077), and vision in one eye of 15/200 in one eye and 20/40 in the other (Diagnostic Code 6077).  38 C.F.R. § 4.84a. 

The Veteran submitted a statement dated October 2008 in which he reported subjective complaints of impaired visual acuity, pain, headaches, and facial swelling due to service-connected residuals of a left orbital fracture.  At that same time, he also submitted an undated VA fee-based eye examination form.  He reported subjective complaints of left eye redness.  The Veteran's corrected distance and near vision in both eyes was 20/30.  Confrontation visual fields were full bilaterally.  

The Veteran was afforded a VA eye examination in October 2008.  He reported subjective complaints of tearing, periocular pain, and diplopia in the left eye for 16 years.  The Veteran described the diplopia as monocular and horizontal in nature, intermittent, and improved with artificial tears.  The Veteran also reported occasional "floaters," light sensitivity, and discharge.  The Veteran's medical history was significant for left eye orbital floor fracture, status-post repair, refractive error, and presbyopia.  

Visual acuity on examination without correction was noted to be 20/40 in the right eye and 20/70 -2 in the left eye.  The Veteran's near vision in the right and left eyes was reported as J1 and J1+, which correlated to a distance visual acuity of 20/25 in the right eye and 20/20 in the left eye, respectively.  Extraocular movement and confrontation visual field was full in both eyes.  An external examination of the eyes was within normal limits bilaterally.  A slit lamp examination revealed normal lids and lashes bilaterally, and the conjunctiva and sclera were white and quiet in both eyes.  The Veteran's corneas were clear bilaterally, and the iris was round and reactive bilaterally.  Lenses showed trace nuclear sclerotic cataracts in both eyes, but no pathology was found on posterior examination and no punctate epithelial erosions were observed.  An alternating cover examination revealed that the Veteran was orthotropic in primary gaze, left and right gaze, up and down gaze, and right and left head tilt at six millimeters.  He was also orthotropic at one-third millimeter in primary gaze and down gaze.    

The impression was history of left orbital trauma.  According to the examiner, the Veteran had monocular diplopia most likely related to media issues or refractive error.  The examiner further stated that the Veteran's diplopia was not at least as likely as not due to or aggravated by the orbital trauma and repair.  The examiner also diagnosed refractive error and presbyopia.  The examiner noted that the Veteran's refractive error was not corrected at the time of the examination because the Veteran did not have his glasses.  Even with manifest refraction, the examiner observed that the Veteran was not able to improve better than 20/30 in the right eye and 20/60 in the left eye.  The examiner also noted a "fair amount" of anisometropia between the right and left eyes which may have accounted for some degree of the diplopia.   

The Veteran submitted a statement in support of his claim dated January 2009.  Specifically, he requested a 20 percent evaluation for his service-connected left eye disability.  He indicated that, based on the severity of his diplopia, this rating was warranted.  

In April 2009, the Veteran reported subjective complaints of intermittent left orbital pain and redness, relived with ibuprofen.  The diagnosis was history of previous left eye trauma with some ongoing problems with palpable conjunctivae and infraorbital tenderness.  In a follow-up VA treatment note dated July 2009, it was noted that the Veteran's mild episcleritis with subacute iritis in the left eye was much improved.  Corrected visual acuity in both eyes was 20/25.  A slit lamp examination was essentially unremarkable, except for a few inverted lashes on the nasal left upper lid.  Hyperemia was resolved.  The impression was mild episcleritis with subacute iritis, left eye, symptoms resolved with no redness or irritation.  Trichiasis of the left upper lid was also diagnosed and the inverted lashes were removed with forceps.   

The Veteran presented to a VA medical facility in October 2009 and reported chronic left orbital pain, among other conditions.  On a review of systems, however, he denied visual changes, eye pain, or discharge.  A physical examination found the Veteran's pupils to be equal, round, and reactive to light and accommodation.  Extraocular motions were intact, but the fundi was not visualized.

The Veteran returned to VA in December 2009 after reporting subjective complaints of floating spots in the left eye for the past four months.  Corrected visual acuity in the right eye was 20/100 and 20/400 in the left eye.  An external examination and slit lamp examination was unremarkable.  A dilated fundus examination revealed evidence of partial posterior vitreous detachment with syneresis bilaterally.  No other abnormalities were found.  The diagnosis was partial posterior vitreous detachment with syneresis bilaterally, no treatment needed.  The examiner also diagnosed left eye vitreous floaters due to posterior vitreous detachment with syneresis, as well as bilateral cataracts, presbyopia, and refractive error.      

The Veteran submitted another statement dated February 2010 in which he stated that he experienced left eye pain.  According to the Veteran, this pain was treated by a VA provider.  The Veteran also reported "hazing" and stated that mild episcleritis and subacute iritis were recently found on examination.  The Veteran requested "at least" a 10 percent disability rating.  

The Veteran presented to a VA medical facility in April 2011 for a routine follow-up appointment.  A review of systems was negative for visual changes, eye pain, or discharge.  A physical examination found the Veteran's pupils to be equal, round, and reactive to light and accommodation.  Extraocular motions were intact, but the fundi was not visualized.

S.G. submitted a statement in support of the Veteran's claim dated May 2011.  Specifically, S.G. stated that the Veteran experienced eye problems, including pain.  S.G. also noted that the Veteran's prescribed medication for these symptoms was recently increased and that he wore an eye patch at home due to light sensitivity and redness.

The Veteran was afforded another VA eye examination in August 2011.  The Veteran reported subjective complaints of redness and irritation in the left eye, particularly in the morning.  His symptoms were improved with artificial tears.  The Veteran's past medical history was significant for left eye orbital floor fracture with surgical repair.  Corrected distance and near visual acuity was 20/40 or better for both eyes.  According to the examiner, the Veteran did not demonstrate a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  

The Veteran's pupils were round and reactive to light.  No evidence of anatomical loss, light perception only, extremely poor vision, or blindness was found in either eye.  The Veteran was able to recognize test letters at one foot or closer and able to perceive objects, hand movements, or count fingers at three feet.  The Veteran did not wear contact lenses and no evidence of astigmatism, visual field defect, legal blindness, diplopia, or incapacitating episodes was found.  A slit lamp and external eye examination was essentially normal.  The examiner noted, however, that the Veteran had mild decreased tear breakup time bilaterally as well as mild bilateral nuclear sclerotic cataracts.  An internal eye (fundus) examination was likewise normal bilaterally.  

The impression was mild dry eye, controlled with artificial tears.  The examiner specifically stated that the Veteran did not have a diagnosis of episcleritis, iritis, or trichiasis.  The examiner also diagnosed left orbital fracture residuals.  However, it was noted that the Veteran's condition had not worsened since the October 2008 VA examination, particularly where, as here, the Veteran had no diplopia in primary gaze.  These diagnoses did not impact his ability to work, according to the examiner.    

Given the evidence of record, an evaluation in excess of 10 percent for residuals of a left orbital fracture are not warranted under Diagnostic Codes 6009, 6079.  The Veteran's residuals of a left orbital fracture are predominantly manifested by redness, tenderness, and pain, as well as corrected distant vision of 20/25, 20/30, and 20/40.  See VA examination reports and treatment records dated October 2008, April 2009, and August 2011.  

The Board acknowledges, however, that the December 2009 VA treatment report described the Veteran's corrected vision as 20/100 in the right eye and 20/400 in the left eye.  This finding appears to be an anomaly or typographical error, particularly in light of the other evidence of record and in the absence of any diagnosis of or treatment for anatomical loss, light perception only, extremely poor vision, or blindness of any kind in either eye.  It is also unclear from the record whether these measurements relate to near or distance vision.  Despite the existence of this corrected vision finding, the Board finds that the severity of the Veteran's service-connected residuals of a left orbital fracture more nearly approximate the criteria for a 10 percent evaluation.  Similarly, although the Veteran's uncorrected vision has been shown to be impaired, the best corrected distance vision forms the basis for evaluating visual acuity.  See 38 C.F.R. § 4.75.  In this regard, the severity of the Veteran's corrected distant vision does not rise to the level of a compensable evaluation.  However, as noted by the RO, a 10 percent evaluation was assigned in this case based on a finding of active pathology, to include redness, tenderness, and pain.  In evaluating the Veteran's visual acuity, the treatment records and examination results clearly show that he does not satisfy the necessary criteria to warrant an increased rating based on impairment of central visual acuity.

Also for consideration are disabilities related to impairments of field of vision under 38 C.F.R. § 4.84a, Diagnostic Code 6080.  In this case, there is no indication of any impaired field of vision that is related to the Veteran's service-connected residuals of a left orbital fracture.  In fact, VA examiners routinely described the Veteran's visual field in both eyes as "full," while treatment records and examination reports consistently found internal, external, and slit lamp examinations to be largely unremarkable or normal.  Accordingly, there is no loss of field of vision attributable to the Veteran's service-connected residuals of a left orbital fracture and a disability rating in excess of 10 percent under this provision is not warranted in this case.

Finally, ratings for impairments of muscle function, to include diplopia, are evaluated under 38 C.F.R. § 4.84a, Diagnostic Code 6090.  According to Diagnostic Code 6090, degrees of diplopia are measured in terms of equivalent visual acuity.  The Board acknowledges that the Veteran reported subjective complaints of diplopia on more than one occasion during the pendency of this claim.  The Veteran is capable of observing symptoms related to his double vision, if any, and the Board ultimately finds the Veteran's statements in this regard to be competent.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  However, the Veteran's statements are not competent evidence sufficient to establish the cause of such disability, and the relationship to a service-connected disability, if any. Accordingly, any such lay statements made by the Veteran in this regard are entitled to limited, if any, probative value since he lacks any medical training.  See 38 C.F.R. § 3.159(a)(1) (2011).

Moreover, while the October 2008 VA examiner diagnosed monocular diplopia, the examiner determined that this condition was most likely related to media issues or refractive error and not at least as likely as not due to or aggravated by the orbital trauma and repair.  Subsequent VA treatment records and examination reports were negative for a diagnosis of or treatment for diplopia.  The Board also acknowledges that the October 2008 VA examiner failed to describe the severity of the Veteran's diplopia in terms of degrees, but because the examiner attributed the Veteran's diplopia to a condition and/or disability unrelated to the service-connected residuals of a left orbital fracture, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 6090 in this case.

Diagnostic Codes 6002 (scleritis) and 6003 (iritis) are also potentially applicable in this case.  The Board notes that there is competing evidence of record as to whether the Veteran has episcleritis or iritis.  In any event, these disabilities are rated similarly to an unhealed injury of the eye (Diagnostic Code 6009).  In this regard, scleritis and iritis are rated based on impairment of visual acuity or field loss.  However, as discussed immediately above, an evaluation in excess of 10 percent is not warranted in this case based on impairment of visual acuity or field loss.   

The Board also finds that 38 C.F.R. § 4.84a, Diagnostic Code 6024 is potentially applicable in this case.  This code provision assigns a 10 percent evaluation for complete loss of eyelashes (either unilateral or bilateral).  Here, there is competing evidence of record as to whether the Veteran has trichiasis.  In any event, the evidence of record makes clear that "a few" inverted lashes on the nasal left upper lid were removed with forceps in April 2009.  The record does not reflect, nor does the Veteran allege, complete removal of the eyelashes.  Further, subsequent VA treatment records and examination reports described the Veteran's lids and lashes as normal.  Accordingly, a 10 percent evaluation is not warranted under Diagnostic Code 6024 in this case. 

Diagnostic Codes 6027 and 6028 contemplate disability ratings for cataracts.  A notation to these diagnostic codes indicates that preoperative cataracts are rated based on impairment of vision.  Here, there is no indication that the Veteran underwent a surgical procedure of any kind on his "mild" cataracts.  Therefore, the Veteran's preoperative cataracts are evaluated based on impairment of vision.  But, as discussed above, an evaluation in excess of 10 percent based on impairment of vision is not warranted in this case.    

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also, Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Veteran's residuals of a left orbital fracture are not so unusual or exceptional in nature as to render the assigned staged ratings inadequate.  The Veteran's service-connected residuals of a left orbital fracture are rated under the provisions that specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.84a, Diagnostic Codes 6009, 6079.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected residuals of a left orbital fracture are congruent with the disability picture represented by the disability rating assigned herein.  A rating in excess of the currently assigned disability rating is provided for certain manifestations of this disability, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the 10 percent rating assigned herein more than reasonably describes the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.84a, Diagnostic Code 6009, 6079; see also, VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Thus, based on the evidence of record, the Board finds that the Veteran's service-connected residuals of a left orbital fracture cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate and therefore, a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his residuals of a left orbital fracture; in fact, the Veteran is currently employed and has worked on a full-time basis during the appeal period.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In summary, an evaluation in excess of 10 percent for residuals of a left orbital fracture is not warranted for any period of time covered by the appeal as there is no distinct period at which time a greater or lesser evaluation is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of 10 percent for residuals of a left orbital fracture, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for residuals of a left orbital fracture is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


